Citation Nr: 0107747	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-17 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to an increased rating for mitral 
insufficiency, currently rated 10 percent disabling.

3.  Entitlement to a compensable rating for psychoneurosis, 
anxiety state.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from October 1942 to 
April 1946.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for 
arteriosclerotic heart disease is the subject of the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The current medical evidence of record does not establish 
the presence of mitral insufficiency.

2.  The appellant's service connected psychoneurosis, anxiety 
state, is essentially asymptomatic.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
mitral insufficiency are not met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.10, 4.104 (2000).

2.  The criteria for a compensable rating for psychoneurosis, 
anxiety state, are not met.    38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.10, 4.126, 4.130, 
Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

I.  Mitral Insufficiency.

The appellant's service medical records indicate that he was 
found to have a systolic murmur; however, mitral 
insufficiency was not diagnosed.  VA examination in June 1946 
also noted that after exercise, there was a definite systolic 
murmur; he was diagnosed with systolic murmur of heart after 
exercise.  By means of a rating decision in August 1946, the 
RO awarded service connection and a 10 percent rating for 
mitral insufficiency.  

Subsequent VA examination in September 1947 notes the 
presence of a murmur; however, the examiner indicated that 
there was no manifestation of  valvular damage or mitral 
valve (mitral insufficiency).  The diagnosis of disease of 
heart, cause unknown, valvular damage, mitral valve (mitral 
insufficiency), no manifestation, Class I, was made.  An 
October 1949 examination report also concluded that there was 
no evidence of mitral insufficiency.  VA examination in 
November 1950 again noted a murmur.  The examination report 
stated that in  recumbent position, there was a faint 
systolic murmur over the pulmonic area.  In the left lateral 
position, there was a faint systolic murmur over the mitral 
area.  The diagnosis was no evidence of heart disease on this 
examination.  Subsequently, by means of a January 1951 rating 
decision, the appellant's disability rating was decreased to 
noncompensable as mitral insufficiency was not found on 
examination.  

In December 1997, the appellant filed a claim for an 
increased rating for his service connected mitral 
insufficiency.  An October 1998 rating decision denied his 
claim.  However, by means of a rating decision dated in 
August 2000, his disability rating was increased to 10 
percent disabling, effective from December 1997. The matter 
of entitlement to a higher rating for the service connected 
mitral insufficiency remains before the Board on appeal.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  In this case, the 
rating criteria applicable for evaluating disorders of the 
heart (38 C.F.R. § 4.104, DC 7000-7020), to include mitral 
insufficiency, allow for ratings higher than 10 percent.    

In this case, however, a review of the evidence in its 
entirety indicates that a higher rating is not warranted.  
The Board notes that VA examination in August 1976  
determined that mitral insufficiency could not be confirmed 
on examination.  Subsequent medical evidence, to include VA 
examinations in February 1997 and November 1999, as well as 
private treatment records, also fail to note the presence of 
mitral insufficiency.  While the appellant has symptoms 
associated with heart disease, none have been related to 
mitral insufficiency.  Rather, the record indicates that his 
symptoms are due to other diseases of the heart, to include 
coronary occlusive disease.  The Board specifically notes 
that a recent echocardiogram, conducted in November 1999, 
while showing the presence of left ventricular hypertrophy, 
also noted that the cardiac valves appeared normal.  Also, 
private treatment records indicate that his symptoms are 
associated with coronary occlusive disease. The medical 
evidence of record simply does not show the presence of 
valvular disease/mitral insufficiency.  Any symptoms 
currently shown have not been related to the service-
connected mitral insufficiency.  Accordingly, the claim for 
an increased rating for mitral insufficiency is denied.  The 
Board notes that the veteran is seeking service connection 
for arteriosclerotic heart disease.  However, he is not now 
service connected for this condition and any disability 
related to this disorder cannot be considered in evaluating 
his service-connected disability. 

II.  Psychoneurosis, Anxiety State.  

The appellant's service medical records indicate that he was 
seen for complaints of, among others, nervousness, insomnia, 
tremors, and preoccupation with heart murmurs, and was 
diagnosed with operational fatigue.  A rating decision in 
August 1946 awarded service connection for operational 
fatigue, and rated the condition as 10 percent disabling by 
analogy to anxiety neurosis under DC 1083.  Following VA 
examination in September 1947, which noted that the appellant 
showed slight tension and elevation of emotional tone, the RO 
decreased the appellant's disability rating effective from 
December 1947; he was rated as noncompensable for 
psychoneurosis, anxiety state, under DC 9105.  The 
noncompensable rating has remained in effect since that time.    

Current evidence of record includes report of a VA 
examination, dated in February 1997, which indicates that 
after separation from service, the appellant received his 
Bachelor's degree, worked as a salesman for some time, and 
then went to work for the U.S. Government.  He retired in 
1975, after 33 years of civil service.  He indicated that 
since that time, "he has just been 'loafing.' "  He 
reported going fishing, biking, taking trips, and enjoying 
his life.  He did not relate any type of emotional problems.  
He indicated that he had not been treated by a psychiatrist 
for any kind of condition, and has never been given any 
medication.  The only problem which he reported was a 
sleeping problem, which was apparently related to his bladder 
function (having to wake up for urination purposes).  No 
psychiatric diagnosis was established at that time.  VA 
examination in November 1999 also failed to establish a 
psychiatric diagnosis.  The examiner noted that the appellant 
showed no particular changes from the previous examination 
(in 1997) from a psychiatric point of view.  

The Board notes that a private treatment report dated in 
November 2000 noted that it appeared that the appellant's 
malaise and fatigue were probably primarily related to some 
situational depression, and he was placed on a therapeutic 
trial of Zoloft.  However, he was taken off of Zoloft in 
December 2000 due to side-effects (diarrhea).  The record 
does not indicate that he is currently on any medication for 
a psychiatric disorder.  During a hearing held in January 
2001, he indicated that his physician prescribed Zoloft to 
help calm him down, but that the medication did not work and 
that that was why the medication was stopped.  He stated that 
he was "pretty calm right now and [that he was] going to try 
to stay that way and [that he did not] think there [was] 
anything wrong up here."  He was specifically asked whether 
he felt that he had any impairment or limitations because of 
his mental condition, and he stated that he did not think so.    
  
Current rating decisions indicate that the RO has rated the 
appellant under DC 9400.  Under DC 9400, a noncompensable 
rating is assigned when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
assigned when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  In this case, while a September 1947 made a 
formal diagnosis of psychoneurosis, anxiety state, current VA 
examinations indicate that there is no psychiatric diagnosis.  
The Board notes that his private treatment records indicate 
that there was a possibility that his symptoms were related 
to a psychiatric condition and he was started on an anti-
depressant.  However, the appellant himself has reported that 
the medication was stopped and that he does not have any 
psychiatric impairment at this time.  It appears, therefore, 
that, from a psychiatric standpoint, the appellant is 
asymptomatic at this time.  Thus, the Board concludes that 
the criteria for a compensable rating have not been met.

Extraschedular Consideration

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The 
schedular criteria are not inadequate.  Higher ratings are 
provided for greater disability.  In this case, however, the 
required manifestations were not demonstrated.  In addition, 
the evidence of record does not indicate that the appellant 
has required frequent periods of hospitalization, which would 
make application of the regular schedular criteria 
impractical.  In addition, marked interference with 
employment so as to make application of the regular schedular 
criteria impractical is not shown.  The appellant has been 
retired for many years and he has neither alleged, nor does 
the medical evidence show, that his service connected 
disorders would have marked interference with employment.  
While he claims that his heart disease impairs his ability to 
function, he is only service connected for mitral 
insufficiency, to which no current disabling manifestations 
have been attributed.  In short, the disability picture in 
this case is not so exceptional or unusual so as to require 
referral for the assignment of an extraschedular rating.   


ORDER

Entitlement to an increased rating for mitral insufficiency 
is denied.

Entitlement to a compensable rating for psychoneurosis, 
anxiety state, is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the issue of entitlement to service connection 
for arteriosclerotic heart disease is REMANDED for the 
following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The claim should then be returned to the Board, if otherwise 
in order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



